DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-6 and 8-10 are currently pending.  In response to the Office Action mailed 3/31/2022 applicant newly added claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6704077 B1 to Yoshida et al. in view of US 20040140402 A1 to Wehner et al. further in view of WO 2009153593 A1 to Thompson.
Regarding Claim 1.  Yoshida discloses an optical device, comprising: a first sheet (Fig. 5 polymer-dispersed liquid crystal cell 2) electrically switchable between a first state in which the first sheet extends along an in-plane direction orthogonal to a thickness direction and has transparency in the thickness direction (Col 6 lines 4-14 ), and a second state in which the first sheet has lower transparency in the thickness direction than the transparency in the first state (Col 6 lines 4-14); and a second sheet having a prism surface on which an inclined surface inclined with respect to the in-plane direction is arranged along the in-plane direction, the second sheet facing the first sheet in the thickness direction (See Fig. 5 selective reflector 21). 
Yoshida does not specifically apply to the device to an attitude control apparatus, and wherein the first sheet comprises: a first base material; a second base material facing the first base material in the thickness direction; a first planar monolithic electrode film covering an upper surface of the first base material; and a second planar monolithic electrode film covering a lower surface of the second base material and facing the first planar monolithic electrode film in the thickness direction.
However, Wehner discloses applying a film that has variable absorptive, reflective, emissive and transmissive properties to an attitude control apparatus (See para 43).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Thompson discloses a functional film the first sheet comprises: a first base material (Fig. 1 substrate 5); a second base material facing the first base material in the thickness direction (Fig. 1 substrate 4); a first planar monolithic electrode film covering an upper surface of the first base material (Fig. 1 planar electrode layer 8); and a second planar monolithic electrode film covering a lower surface of the second base material and facing the first planar monolithic electrode film in the thickness direction (Fig. 1 planar electrode layer 7).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an attitude control apparatus, and wherein the first sheet comprises: a first base material; a second base material facing the first base material in the thickness direction; a first planar monolithic electrode film covering an upper surface of the first base material; and a second planar monolithic electrode film covering a lower surface of the second base material and facing the first planar monolithic electrode film in the thickness direction.
Regarding Claim 2.  Yoshida further discloses the first sheet in the second state diffuses light incident in the thickness direction (See Col 6 lines 4-14). 
 Regarding Claim 3.  Yoshida further discloses the first sheet includes a liquid crystal layer formed of polymer dispersed liquid crystal (See Col 6 lines 1-4). 
Regarding Claim 4.  Yoshida further discloses the second sheet includes the prism surface on a side of the first sheet (See at least Fig. 5). 
Regarding Claim 5.  Yoshida further discloses the prism surface reflects light transmitted through the first sheet in the thickness direction (Col 8 lines 33-46). 
Regarding Claim 6.  Yoshida further discloses the prism surface transmits, therethrough, the light transmitted through the first sheet in the thickness direction (Col 8 lines 21-24). 
Regarding Claim 8.  Yoshida does not specifically apply to the device to a spacecraft; and an attitude control apparatus provided to the light-receiving surface.
However, Wehner further discloses applying a film that has variable absorptive, reflective, emissive and transmissive properties to a spacecraft; and an attitude control apparatus provided to the light-receiving surface (See para 43).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a spacecraft; and an attitude control apparatus provided to the light-receiving surface.
Regarding Claim 9.  Wehner further discloses a plurality of attitude control apparatuses in which inclined surfaces have orientations different from one another (See Fig. 5-6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. Wehner and Thompson as applied to claim 1 in view of US 20170242183 A1 to Song et al.
Regarding Claim 10.   As stated above Yoshida, Wehner and Thompson renders obvious all the limitations of base claim 1. 
Yoshida, Wehner and Thompson do not specifically disclose the prism surface of the second sheet comprises: a plurality of prisms along the in-plane direction; and a plurality of intervals respectively disposed between the prisms of the plurality of prisms, each interval comprising a flat surface that is parallel to the in-plane direction.
However, Song discloses disclose an optical member with a prism surface of a second sheet comprises: a plurality of prisms along the in-plane direction; and a plurality of intervals respectively disposed between the prisms of the plurality of prisms, each interval comprising a flat surface that is parallel to the in-plane direction (See at least Fig. 8B) as an alternative shape for an optical prism member directing light.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the prism surface of the second sheet comprises: a plurality of prisms along the in-plane direction; and a plurality of intervals respectively disposed between the prisms of the plurality of prisms, each interval comprising a flat surface that is parallel to the in-plane direction.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 1 to include at least a first and second planar monolithic electrode layer, however, Thompson was cited as teaching a optical functional film that includes the above recited limitation.


Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the one having ordinary skill in the art would not have combined the prior art of record to make applicant’s invention.  Specifically, applicant argued that US 20040140402 A1 to Wehner et al. and US 6704077 B1 to Yoshida et al. are from different technical fields with Wehner being directed to the attitude control of a spacecraft, while US 6704077 B1 to Yoshida being directed to a reflected liquid crystal display.
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 (See also MPEP 2141.01).
In this case the US 20040140402 A1 to Wehner et al. discloses a film that has variable absorptive, reflective, emissive and transmissive properties to control the attitude of a spacecraft, and US 6704077 B1 to Yoshida et al. discloses an optical device for selectively controlling the light reflected from a liquid crystal display.  Applicant’s invention utilizes a liquid crystal device to control the attitude of a spacecraft by selectively controlling the reflection of incident light.  It would be obvious for a person having ordinary skill in the art to combine the techniques taught in Yosihida with the apparatus of Wehner to selectively control the reflection of incident light for controlling the attitude of a spacecraft. 
Further Thompson discloses a first base material; a second base material facing the first base material in the thickness direction; a first planar monolithic electrode film covering an upper surface of the first base material; and a second planar monolithic electrode film covering a lower surface of the second base material, for a switchable liquid crystal functioning film.  Such glazing offers the ability to vary transmission of light through the film.  It would be obvious for a person having ordinary skill in the art to combine the techniques taught in Thompson with the apparatus of Yoshida and Wehner, to selectively control the transmission of incident light for controlling the attitude of a spacecraft. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871